Judgment unanimously affirmed. Memorandum: The failure of the prosecutor to inform defense counsel of the criminal record of a prosecution witness does not warrant reversal because the error was harmless (see, People v Miles, 115 AD2d 964, lv denied 67 NY2d 763; People v Torres, 103 AD2d 972). The proof of defendant’s guilt was overwhelming and there was no significant probability that the verdict would have been different if the jury had been made aware of the witness’s prior conviction (see, People v Crimmins, 36 NY2d 230).
The sentence of 25 years to life for this brutal murder is not harsh and excessive. (Appeal from judgment of Oswego County Court, Hurlbutt, J. — murder, second degree.) Present — Den-man, J. P., Boomer, Balio, Lawton and Davis, JJ.